Title: John Adams to John Thaxter Jr., 2 June 1786
From: Adams, John
To: Thaxter, John


     
      Dear Sir
      London June 2d. 1786
     
     Yours of 22. Jan. reached me, but yesterday. You would have entertained and obliged me, by an account of Grumblections and Prognostications, one wants them sometimes. They are of use, They sometimes enlighten and often fortify.
     Give yourself no anxious moments about me nor my Mission, confine your anxiety wholly at home. My Mission will never be worth a groat to my Country unless it should be by persuading her to do her Duty, by fullfilling the treaty of Peace and preserving her faith. Much is well said, lately in favour of keeping faith with public Creditors abroad and at home, but nothing or very Little has appeared to excite a regard to the sacred faith of treaties solemnly sworn before the holy trinity. Britain it is true is as culpable, but this is no excuse for us.
     As to me personally you know that success does me no more good than no success, I get nothing by it but abuse and I could get no more than abuse by ill success or no success. This will not abate however my Industry or Zeal to do all in my power.
     I will stake all my Credit on this, that Britain will never fulfill the treaty, on her part unless we fulfill it on ours, nor open her Colonies in the W. Indies or the Continent to our Commerce, untill we shew that we have sense and spirit enough and are a Nation. The Burthen of Proof all now lies upon my Countrymen, the Labouring oar is in their Hands, and there is nothing that I can do but wait patiently and obey orders.
     The Measures taking in America to promote and improve agricul­ture and Manufactures, do honor to the Understandings of the People and will have lasting good effect.
     Let us for mercy sake be independent of the world for ships and Arms.
     Let us discover too the important Mathematical Demonstration, that it is a saving to pay two hundred thousand pounds sterling, for a perpetual Peace with the five Nations of Turks, rather than to pay two hundred thousand pounds a Year, to more cruel Turks at Loyds Coffee House for insurance. Let us learn too that our trade with spain and Portugul and up the straights is worth something to add to the tribute at Loyds. When are you to be married? Do you get money fast enough. Yours
     
      J. A.
     
    